Citation Nr: 1608886	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-31 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than November 1, 2009, for payment of additional compensation for the Veteran's spouse and child as his dependents.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted additional benefits for the Veteran's spouse and child beginning November 1, 2009.

In January 2016, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran did not submit a claim for the addition of the Veteran's spouse and his son, J.C., as his dependents until October 22, 2009.


CONCLUSION OF LAW

An effective date prior to November 1, 2009, for additional compensation for the  Veteran's spouse and son, J.C., as his dependents is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the effective date assigned following the addition of his spouse and his son as dependents.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Veteran has not identified any sources of relevant information not already associated with the claims file.  He was afforded a hearing 
before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that  38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the events    and theory upon which his claim is based.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice  in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Earlier Effective Date

The Veteran seeks entitlement to an effective date earlier than November 1, 2009, for additional compensation for his spouse and his son, J. C., as his dependents.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his    or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of      such rating action.  (4) Date of commencement of Veteran's award.  38 C.F.R.         § 3.401(b).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 C.F.R.    § 3.213(a).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution  of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who  has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216).  38 C.F.R. § 3.204. 

In addition, the Board notes that the Court has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (which does not apply in this case), payment of monetary benefits based on original, reopened, or increased awards of compensation or pension may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).  The term "increased award" includes an award which is increased because of an added dependent. 38 C.F.R. § 3.31(b).

Review of the claims file reveals that in his November 4, 1992 application for VA benefits, the Veteran indicated that he is currently married, but did not provide the date and place of their marriage, nor did he provide further identifying information concerning his wife to include a name or her social security number as required by 38 C.F.R. §§ 3.204 and 3.216.  Instead, he provided information relating to a prior marriage.  He further provided information regarding two children from his prior marriage.  Notably, however, the Veteran's dependent son, J.C., was not born until November 28, 1992. 

A rating decision issued in April 1993 granted service connection for low back, right wrist, left wrist, left thumb, right knee, and left hip scar disabilities, all effective November 1, 1992.  Pursuant to that rating decision, the Veteran's combined disability rating was 50 percent from November 1, 1992, rendering him eligible for additional benefits based on dependents.  In an April 1993 notification letter accompanying the rating decision, the Veteran was notified regarding dependency eligibility and he was informed that, before VA could pay the additional benefits, he needed to complete the enclosed VA Form 21-686c, Declaration of Status of Dependents and provide his wife's Social Security number.  The letter was sent to the Veteran's then-current address of record and was not returned as undeliverable.  The Veteran did not respond at that time.

Thereafter, in October 2009, pursuant to September 2008 claims for increased ratings, the RO issued a rating decision pursuant to which the Veteran was notified he was being paid as a single veteran with no dependents.  Then, on October 22, 2009, he submitted a completed Declaration of Status of Dependents form identifying his spouse and son by name and providing their respective social security numbers.  He also submitted additional documentation in October 2009 and in February 2010 to support his claim for dependency, including a copy of a decree evidencing divorce from his first wife; a marriage certificate documenting his marriage to his current spouse; and a birth certificate pertaining to his son, J.C.

In March 2010, the Veteran was awarded additional compensation for dependents based upon the addition of his spouse and his son, J.C., as his dependents, and notified that the increased payment begins the first day of the month following     the effective date.  The notice letter indicated that the Veteran received increased payment starting November 1, 2009.

Essentially, the Veteran argues that an earlier effective date is warranted because      he never received notice from VA about adding dependents when he first became eligible in April 1993.  He has testified that he never received the April 1993 correspondence and has indicated that, had he received such notice, he would have surely filed for dependency benefits because he was in financial need at that time.  Notably, the Veteran has not testified that he did not receive notice of the award of VA benefits in April 1993, which involved the same correspondence.  In any event, the Veteran has not disputed that the address to which the April 1993 correspondence was mailed was a then-current address.  To the extent that he suggests, without supporting evidence, that the letter may have erroneously ended up in another mailbox, such is not sufficient to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) ("[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"); see also Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (an appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity).  Instead, he has acknowledged that the address to which the April 1993 correspondence was mailed was his then-current address of record, and there is no evidence that the letter was returned undelivered.

Based on the foregoing, the October 22, 2009 claim is the earliest response to VA's request for specific information regarding the identity of dependents following the April 1993 establishment of the Veteran's eligibility to a higher rate of compensation.  While there are references to the Veteran's wife prior to October 22, 2009, there was not the requisite specific information to establish the existence of the wife or son as dependents prior to October 22, 2009.  Furthermore, that date is the latest of the date of claim, the date dependency arose, the effective date of the qualifying disability rating, and the date of the commencement of Veteran's award.  38 C.F.R. § 3.401(b).  The effective date assigned for the addition of the Veteran's dependent spouse and dependent son was the first day following the month of the receipt of that claim,       or November 1, 2009.  By regulation, this is the earliest effective date that can be assigned.  Accordingly, entitlement to an effective date earlier than November 1, 2009, for the payment of additional compensation for the Veteran's spouse and son   as his dependents, is denied.

ORDER

Entitlement to an effective date earlier than November 1, 2009, for the payment of additional compensation for the Veteran's spouse and son as his dependents, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


